ORDER

PER CURIAM.
Defendant appeals after a jury convicted him of one count of stealing, section 570.030, RSMo 1994, and one count of tampering with a victim, section 575.270.2, RSMo 1994. The trial court sentenced him as a prior and persistent offender to consecutive terms of five years and three years imprisonment, respectively. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).